 



Exhibit 10.11
(USA MOBILITY LOGO) [w19084w1908401.gif]
December 14, 2005
Mark Garzone
19680 Stanford Hall Place
Ashburn, Virginia 20147
Dear Mark:
We are pleased to offer you the position of Executive Vice President of
Marketing for USA Mobility, Inc. In this role you will be responsible for
providing leadership and oversight to the marketing and business development
function for USA Mobility. The EVP of Marketing will be an integral member of
the senior management team (i.e., similar to the COO, CFO, EVP of Sales, and
General Counsel) and will participate in regular senior management meetings,
planning sessions, board presentations and strategic initiatives.
     The overall responsibilities include, but are not limited to:

•   Create, articulate and implement a clear, comprehensive and effective
marketing message/vision to both existing and potential customers, as well to as
to the overall marketplace and the internal organization.   •   Develop and
implement a marketing approach which maximizes top and bottom-line performance,
and has the full support of key constituencies, both inside and outside the
company.   •   Play the role of ‘champion’ of the customer and be the Company’s
most influential voice with respect to marketing issues including product
development, distribution, pricing, and branding. This will include providing
counsel to other senior executives and the Board of Directors.   •   Enhance
brand equity for the company and its products, services, and channels of
distribution through best-in-class marketing programs and initiatives.   •  
Develop strategic alliances and co-branding opportunities to leverage the
existing network through product/service branding within high potential market
segment.   •   Work closely with sales and customer service to help improve the
customer experience and thereby drive improved customer retention.   •  
Identify and develop new market segments or industry verticals with tailored
products and programs.   •   Enhance/build a sophisticated direct marketing
effort with a world class database and use it for customer or market
information.   •   Improve the database and its information so that it is a
better tool enabling the sales and marketing teams to work more productively
together.

 



--------------------------------------------------------------------------------



 



•   Lead the product development process —identifying new products, service and
venture opportunities which can be leveraged through the optimal positioning and
pricing of various industry characteristics.   •   Direct the necessary research
and critical analyses to continually monitor the Company’s market position,
competitive movements, pricing policies, customer trends, and other forces which
impact the organization.   •   Implement performance metrics to evaluate
marketing initiatives.   •   Provide strategic direction and leadership to cross
functional peers in the business both internally and externally.   •   Recruit,
train, coach, mentor, inspire, lead and manage a world class marketing
organization.

This position will report to the Chief Executive Officer for USA Mobility and
will work closely with the other members of executive management to achieve our
goals. The terms of this offer are outlined below.
1) Base Salary:$9,615.38 paid biweekly ($250,000 annually)
2) Bonus: up to 75% of base salary payable annually in accordance with USA
Mobility policy. Bonus payment will be based upon accomplishment of
pre-determined goals and objectives, as set and agreed upon by the Board of
Directors of USA Mobility.
3) Benefits: Company health, dental, vision plans and 401(k) participation will
be available on the same terms as made available to other USA Mobility
employees. The Benefits Booklet enclosed provides details on the company’s
plans, eligibility requirements and related costs and benefits.
4) Vacation: You will accrue vacation each pay period at a rate equal to four
weeks per year and may begin taking vacation following the first 90 days of
employment.
5) Expenses: Business related expenses including travel, lodging, meals and
incidentals (i.e., telephone expenses) associated with work-related travel, will
be reimbursed, following the submission of receipts consistent with USA Mobility
policy.
6) Severance: Should USA Mobility, in its sole discretion, terminate you for any
reason other than “Cause”, as defined in the USA Mobility Severance Benefits
Plan (the “USA Mobility Severance Plan”), you will become eligible for a
severance benefit subject to your compliance with paragraph 10 below. This
severance benefit will be calculated based upon your hire date at USA Mobility
with continuous service through the date of termination. The amount of severance
shall reflect the terms and conditions contained in the USA Mobility Severance
Plan, or any successor severance plan of USA Mobility, and shall apply to the
severance payments set forth in this paragraph 6, including, but not limited to,
the requirement that you execute a valid severance and release agreement in
effect at the time of your termination. Any capitalized terms not defined herein
shall have the meanings set forth under the USA Mobility Severance Plan or any
successor severance plan of USA Mobility.
7) Equity Incentive Package: You will have meaningful participation in the
Board/Management equity incentive program at a level below the CEO, but on a par
with the CFO, COO, EVP of Sales, and General Counsel, for the 2006 calendar
year. A recommendation

2



--------------------------------------------------------------------------------



 



will be made to the Board of Directors to approve your participation in the plan
expected to be approved at the February Board Meeting.
9) Non-Competition, Non-Solicitation & Release: You must agree to not compete
with USA Mobility by working for any competitor which earns the majority of its
revenue from providing paging services or divulge trade secrets or confidential
information, including customer information, for the period of one year
following termination of employment. You will be expected to sign
confidentiality agreements from time to time to protect the Company’s
confidential information that may exceed the one year period following
termination for any reason. In addition, you must agree not to solicit employees
of USA Mobility for employment for the same one year period. Further, you must
agree to release USA Mobility from any liability that might arise from your
employment or termination consistent with the terms set forth in the severance
agreement and release in effect at that time.
10) At Will Employment: Employment with USA Mobility will be “at will” and,
thus, may be terminated at any time by USA Mobility.
11) Governing Law: The terms of this letter agreement shall be governed by the
laws of the Commonwealth of Virginia.
This employment offer is contingent upon completion of USA Mobility’s
pre-employment requirements including submission of a completed employment
application, successful completion of a drug test within 48 hours of the
extension of this offer and a satisfactory background check. For assistance and
instructions on the completion of these requirements, please contact Bonnie
Culp, SVP, Human Resources at 703-660-6677, x 6109.
Please sign and return one copy of this letter indicating your acceptance of
this employment offer. As we discussed, we’d like you to officially join our
staff on or before Monday, January 16, 2006. Mark, we are excited about our
future and look forward to you becoming a part of the USA Mobility Leadership
Team!
Sincerely,
(-s-Vincent D. Kelly) [w19084w1908402.gif]
Vincent D. Kelly
President and CEO
USA Mobility, Inc.



Accepted:

         
 
       
 
       
 
       
/s/  Mark Garzone
  12/19/05    
 
       
Mark Garzone
  Date    

cc: Human Resources, Personnel File

3